DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 06/21/2022.  Claims 1-20 are still pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The response filed on 06/21/2022 has clearly pointed out the novelty of the claimed invention against the applied art of record and those in an update search.  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "generating one or more vendor-agnostic commands that describe a get operation, a put operation, or both to perform on a register-based interface of the wireless memory tag, wherein the get operation, the put operation, or both, when processed by the wireless memory tag, cause a data transfer to or from the register-based interface and the data transfer to or from the register-based interface causes implementation of the access to the non-volatile memory;" and  "in response to providing the one or more vendor-agnostic commands, receiving data from the non-volatile memory, causing provision of data to the non-volatile memory, or both,"  structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior/relate art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cesar et al. (US 2007/0159305).
Boldyrev et al. (US 2010/0318712).
Haikonen et al. (US 2012/0244805).
Jantunen, An Impulse UWB Radio System for Remotely-Powered Wireless Memory Tag Applications, Thesis, Aalto University, 113 pages, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 17, 2022